Citation Nr: 0014792	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death (COD).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
October 1968.  He died in December 1992, and is survived by 
the appellant, his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the VA RO which denied the appellant's claim for COD.  

It is noted that the Board previously remanded the appeal in 
February 1997 and May 1999 in regard to issues surrounding 
her request for a hearing before a Member of the Board 
sitting at the RO (Travel Board hearing).  In May 2000, the 
appellant withdrew her Travel Board hearing request.  


REMAND

The Board initially notes that the veteran's certificate of 
death indicates that he died in December 1992 while in the 
medical care of the VA Medical Center in Newington, 
Connecticut.  Copies of these terminal treatment records are 
not in the claims file.  Accordingly, a request should be 
made to obtain them for use in the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Court has held that 38 U.S.C.A. § 5103(a) imposes an 
obligation on the Secretary of VA to notify an individual of 
what is necessary to complete an application for benefits in 
the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In the 
present case, while the November 1995 statement of the case 
(SOC) advised the appellant of the need to submit a well-
grounded claim for service connection for the cause of the 
veteran's death, the VA RO has failed to inform the appellant 
of the sort of evidence necessary to do so.  

Finally, the RO should contact and notify the appellant that 
she, on her own, may obtain and submit medical evidence to 
support her claim of service connection for the cause of the 
veteran's death, including copies of any private medical 
records regarding the treatment of the veteran.  
Specifically, she has made reference to private, on-going and 
near terminal treatment of the veteran at Westborough State 
Hospital.  The VA claims file includes a copy of a December 
1997 letter to the appellant from this facility's Mental 
Health Department indicating that she needed to obtain a 
Massachusetts Court Order in order for copies of any such 
records to be released to her custody.  Accordingly, the RO 
should advise her that while copies of VA treatment records 
are being requested at the RO, it remains her responsibility 
to obtain copies of any private treatment records to support 
her claim.  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should obtain and associate 
with the claims folder copies of the 
terminal treatment records of the veteran 
from the VA Medical Center located at 
Newington, Connecticut, dated in December 
1992, specifically to include the 
veteran's terminal hospital treatment 
records dated December 15, 1992 to 
December 17, 1992 and the autopsy report.  

If the requested records are unavailable 
or any search otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The appellant should be contacted and 
advised that in order to complete her 
application for service connection for 
the cause of the veteran's death, she, on 
her own, must submit competent, medical 
evidence indicating that the veteran's 
death was due to service.  She should 
also be advised that she may obtain and 
submit copies of any private medical 
records or other evidence pertaining to 
treatment of the veteran, including 
copies of any treatment records from 
Westborough State Hospital.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


